DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 09/22/2021. In virtue of this communication, claims 1 – 20 are canceled; claims 21 – 41 are newly added. Claims 21 – 41 are currently pending in the instant application.
Information Disclosure Statement
	2.	The information disclosure statement filed 10/08/2021 has been considered and reference cited therein have been considered. Notes that:
	Items 1 - 142 under U.S. Patents cites U.S. Patents and Pubs with similar technologies to the claims of this instant application. Based upon the cited U.S. Patents and Pubs and the Examiners own independent search of the prior art the Examiner finds that the documents applied in the art rejections below are representative of the technology and are most relevant to the claims. 
Items 1 and 2 under FOREIGN PATENT DOCUMENTS are documents reciting similar technologies to this instant application.  However, upon review the Examiner finds that the documents applied in the art rejections below are representative of this technology and are most relevant to the claims.  
 Items 5 - 10, 16 - 25, 29 - 34, 38 - 41, 43 and 46 under NON-PATENT LITERATURE DOCUMENTS are documents directed to court proceeding involving U.S. Pat. 7,856,360.1  The court documents generally discuss claim construction and other motions involving an infringement proceeding concerning the patent. Upon review the Examiner finds that the Applicant has not indicated the relevance of these documents to the claims of this instant proceeding.  Additionally, the Examiner has reviewed the court documents and finds insufficient evidence of any conclusions in those court proceedings that may affect the claims of instant application.
Items 1 - 4, 26, 27,  28, 44, and 45  under NON-PATENT LITERATURE DOCUMENTS are technology articles about technologies similar to this instant application. However the Examiner finds that the Applicant has not explained the relevance of these documents to the claims. Additionally, the Examiner finds that these documents do not provide enough detail to determine their relevance to the claims. For example the documents are mainly sales promotions only describing the main function of the devices.    
Item 35  under NON-PATENT LITERATURE is a PCT search report citing several Y references, i.e. Hull (US PG Pub No. 2005/0177385) and Roberts (US.PG Pub No. 2005/0228719.  However the Examiner finds that the Applicant has not explained the relevance of these documents to the claims. Additionally, the Examiner has reviewed the references and finds that they are directed to determining mobile devices are at particular venues and classifying user profiles like demographics, behavior, etc. for delivering alerts to the mobile devices. Accordingly these documents represent a similar technology to the claims. However the Examiner finds that the examiner finds insufficient evidence that those documents teach accessing information of a plurality of GPS locations for at least one mobile device and comparing those GPS locations to known fixed positions to conclude on an assumed location. For example, those documents appear to only find one location of the mobile, i.e. the venue location.  Accordingly the Examiner finds that the documents applied in the art rejections below are most representative of this technology and are most relevant to the claims.    
  The remaining documents under NON-PATENT LITERATURE appear to be Inter Partes Review Petitions (IPR's) for U.S. Pat. 7,856,360.  Additionally, the Examiner finds that these documents are providing conclusions on U.S. Pat. 7,856,360.  However, the Examiner finds that there appear to be no conclusions concerning the validness of the claims of this instant application.  Additionally, the Examiner finds that the Applicant has not explained the relevance of these documents to the claims of this instant application. Because the Applicant has not explained the relevance and because these documents are providing conclusions on U.S. Pat. 7,856,360 and not the claims of this application it is unclear how these documents are relevant to the claims of this instant application.
Item 11 under NON-PATENT LITERATURE provides Co-Pending US Application No. US 14/803,084. Examiner notes that there is a typo since that application number does not relate to the instant application. Therefore, this item is not considered.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 21, 31, and 41 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10, and 19 of U.S. Patent No. 11,100,527 B2.  The claims of the instant application encompass some of the same subject matter found in Patent No. 11,100,527 B2 (i.e., transmission of alert-generating indication to the mobile communication device upon classifying the user profile to a category of user profiles . . ., from access to a registry of GPS positions . . ., comparing the plurality of GPS positions . . ., accessing from a user profile . . . , map a user activity . . . , and classify the user profile . . . , as in claim 21, 31 and 41 of this instant application are expressly recited and/or are written as obviously the same as transmission of alert-generating indication to the mobile communication device upon classifying the user profile to a category of user profiles, from access to a registry of GPS positions, comparing the plurality of GPS positions, accessing from a user profile, map a user activity, and classify the user profile, as written in claims, 1, 10 and 19 of Patent No. 11,100,527). 
Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the instant application to do the same alert process as in Patent No. 11,100,527 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPS) 136 USPQ 184 (1863). 
5.	Claims 21, 31, and 41 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 13, and 14 of U.S. Patent No. 10,664,860 B2.  The claims of the instant application encompass some of the same subject matter found in Patent No. 10,664,860 B2. For example the elements of comparing the plurality of GPS positions . . ., accessing from a user profile . . ., map a user activity . . ., and classify the user profile . . ., to transmission of alert-generating indication to the mobile communication device upon classifying the user profile to a category of user profiles, are expressly recited and/or are obviously written in a variant form with other additional elements in claims 1, 13, and 14 of U.S. Patent No. 10,664,860. Accordingly, claims 21, 31, and 41 read upon, i.e. encompass the claims 1, 13, and 14 of the U.S. Patent No. 10,664,860, and therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the instant application to do the same alert process as in Patent No. 10,664,860 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPS) 136 USPQ 184 (1863). 
6.	Claims 21, 31, and 41 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. 10,102,539 B2.  The claims of the instant application encompass some of the same subject matter found in Patent No. 10,102,539 B2 (i.e., comparing the plurality of GPS positions . . ., accessing from a user profile . . ., map a user activity . . ., and classify the user profile . . ., to transmission of alert-generating indication to the mobile communication device upon classifying the user profile to a category of user profiles, are expressly recited and/or are obviously written in a variant form with other additional elements in claims 1, 7, and 13 of U.S. Patent No. 10,102,539 B2. Accordingly claims 21, 31, and 41 read upon, i.e. encompass claims 1, 7, and 13 of U.S. Patent No. 10,102,539 B2, because claims 21, 31, and 41 are therefore obviously the same as transmission of alert-generating indication to the mobile communication device upon classifying the user profile to a category of user profiles, from access to a registry of GPS positions . . ., comparing the plurality of GPS positions . . . , accessing from a user profile . . . , map a user activity . . ., and classify the user profile . . ., as written in claims 1, 7, and 13 of U.S. Patent No. 10,102,539 B2 ). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the instant application to do the same alert process as in Patent No. 10,102,539 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPS) 136 USPQ 184 (1863).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 21 – 24, 26 – 34, and 36 – 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krumm et al. (hereinafter "Krumm") (Pub # US 2007/0073477 A1) in view of Brady Jr. (hereafter "Brady") (Patent No. US 7,071,842).	
Regarding claims 21, 31, and 41, Krumm discloses an apparatus, method, and computer program product (see system Fig. 1, Fig. 20, [0029] discussing process in programming) at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor (see [0029], [0031], [0108] - [0110], where Krumm discusses the system is a processor and computer code system for predicting a destination of a user that may not have indicated a destination to the system. e.g., in paragraph [0004] "a user may not input a destination every time that they are traveling"), cause the apparatus to at least:
access, from a data registry, information indicative of a plurality of Global Positioning System (GPS) device locations from at least one mobile communication device during a user- defined tracking time period associated with a user profile associated with the at least one mobile communication device (see [0006] - [0009], [0031], [0057], [0067], [0085] for the system is collecting current locations and past locations from GPS while the user is taking a trip to predict the intended destination, thus a registry of GPS locations associated with a profile; notes that this element only defines the structure/algorithm-step expressly called out as "access, from a data registry, information of GPS." Other language in this element Elements such as "user defined tracking time" hold very little weight as simply provide intended attributes of the information and/or are non-functional descriptive data implying but not requiring any more structure/algorithm step of "access". As such those descriptive element inherently read upon any teachings of Krumm that gives an attribute of the data, i.e. for example abstract, [0004], [0031], [0057] the user is taking a trip, i.e. planed or un-planned in the past history and in the present trip thus the users current actions define the time, "taking a trip today" "amount of time the user as currently traveled" and past trips "trips taken" are all defined by the user actions); 
compare the plurality of GPS device locations to a known fixed position to determine an assumed location of the at least one mobile communication device (see [0008], [0033], [0038], [0039], [0069], [0070] for the system forecast probable current locations and a destination by making probabilistic grid of the locations that the user is currently in, i.e. areas, cells, etc. so assumed locations based on known locations); 
access, from the user profile associated with the at least one mobile communications device and user activity history data; map the user activity history data to a user activity history registry (see [0008], [0031] - [0036], [0049], [0050], [0087], [0096] for the device uses history data and the current assumed locations, thus maps the current assumed locations to the activity history);
classify the user profile and the at least one mobile communication device to a category of user profiles by applying a classification algorithm, the classification algorithm considering the assumed location of the at least one mobile communication device and the mapping of the user activity history data to the activity (see [0049], [0050], [0051], [0053], [0057], [0087], [0091] for the system classifies the likely destination based upon the history and current assumed locations); and 
cause transmission of an alert-generating indication to the at least one mobile communication device upon classifying the user profile to the category of user profiles (see [0034], [0082], [0083], and Claim 8, discussing alerting the user with warnings, safety issues, advertisements etc.). 
As noted above the Examiner takes the position that a user- defined tracking time period associated with a user profile associated with the at least one mobile communication device, is inherent to Krumm, because this element defines the attributes of the access data and all the data accessed by Krumm history, taking a trip, past trips, destinations, are caused by the user and thus defined by the user. 
However, if not inherent than obvious as shown by Brady. In an analogous art, Brady discusses user defined profiles with user defined times and places, and thus teaches user- defined tracking time period associated with a user profile associated with the at least one mobile communication device (see Brady, Fig. 3, col. 6 lines 50 – 62, col. 7 lines 11 - 20 for a user preference profile is classified for food by considering the assumed location of the at least one mobile communication device, the user trait data, and the user activity history data e.g., Mexican food, but only on the weekends and places that are within 10 miles of his location, prefers restaurants where the entrees are not more than $10 - $12 each and where the restaurant offers chimichangas, or play golf between the hours of 6 a.m. and 8 p.m. and within a seven mile radius). Notes that Brady also teaching that determine an assumed location of the at least one mobile communication device (see Brady, col. 7 line 55 through col. 8 line 10 for using “Great Circle” equation for determining the distance between the place and the user’s device, thus an assumed location).
Therefore it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the Krumm by employing the teaching as taught by Brady to have user- defined tracking time period associated with a user profile associated with the at least one mobile communication device thereby provides, location based and preference based alerts, as suggested by Brady (see Brady, col. 2 lines 63 - 67 and col. 3 lines 1-10). The motivation would provide increase the efficiency offer services to users and profitability to venues.
Regarding claims 22 and 32, Krumm in view of Brady disclose receive the plurality of Global Positioning System (GPS) device locations from at least one mobile communication device, wherein the plurality of GPS device locations are received from at least one mobile communication device only during the user-defined tracking time period (see Brady, see Fig. 3, Fig. 4A, col. 6 lines 28 – 36, col. 7 lines 11 – 27, 55 – 66 for only on weekends or only at night, between the hours of 6AM and 8PM, etc.).
Regarding claim 23 and 33, Krumm in view of Brady disclose wherein the alert-generating indication is transmitted to the at least one mobile communication device only during the user-defined tracking time period (i.e., 6AM - 8PM in range of 10AM – 9PM, see Brady, Fig. 7, col. 6 lines 61 - 67, col. 7 line 63 through col. 8 line 6, col. 9 lines 29 – 32).
Regarding claim 24 and 34, Krumm in view of Brady disclose store to the data registry the plurality of GPS device locations only during the user-defined tracking time period, wherein the classification algorithm further considers the plurality of GPS device locations stored to the data registry (see Krumm, [0008], [0031] - [0034], [0036], [0049], [0050], [0087] the device uses history data and the current assumed locations, thus maps the current assumed locations to the activity history).
Regarding claims 26 and 36, Krumm in view of Brady disclose receive a signal or access information indicative of a user-defined venue threshold associated with a demographic or characteristic (see Krumm, [0008] including demographic in the open-world modeling, and see Brady, Fig. 3, Fig. 4A); aggregate trait information associated with each user profile associated with the assumed location; compare the aggregated trait information to the user defined venue threshold; and only in a circumstance where the aggregated trait information satisfies the user defined venue threshold and upon classifying the user profile to the category of user profiles, cause transmission of the alert-generating indication to the at least one mobile communication device (see Brady, col. 6 lines 50 – 67, col. 7 lines 9 – 36 and 55 – 67, col. 8 lines 1 – 6 for the system and method will compare the preferences with the merchant profiles and only send messages to the user from merchants that meet those preferences).
Regarding claims 27 and 37, Krumm in view of Brady disclose receive a check-in signal from the at least one mobile communication device; and cause transmission of the alert-generating indication to the at least one mobile communication device only in response to receiving the check-in signal and upon classifying the user profile to the category of user profiles (see Krumm, [0049] - [0051], [0053], [0057], [0087], [0091] classifying the profile against the history, and see Brady, col. 6 lines 50 – 67, col. 7 lines 9 – 36 and 55 – 67, col. 8 lines 1 – 6, such as if Bill passes within five miles of Alice's Attic, the system will match up Bill's preference for antique glass with Alice's Attic's products and notify Bill, and the "Great Circle" equation for determining the distance between the place and the user, based on the distance between two points on a sphere, if the merchant matches the preference of the user, and the merchant is within the distance range, thus obviously receive a signal for calculate distance, see col. 8 lines 61 – 67, and see col. 9 lines 1 – 12) selected by the user, then the user is notified of the merchant).
Regarding claims 28 and 38, Krumm in view of Brady disclose receive third-party defined reward criteria (see Brady, Fig. 4B, Fig. 6, col. 6 lines 17 - 22); determine that the third-party defined reward criteria is met; and upon classifying the user profile to the category of user profiles and upon determining that the third party defined reward criteria is met, cause transmission of the alert-generating indication to the at least one mobile communication device (see Brady, col. 6 lines 50 – 67, col. 7 lines 29 – 36 and 55 – 67, col. 8 lines 1 – 6).
Regarding claim 29 and 39, Krum in view of Brady disclose wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: access, from the user profile associated with the at least one mobile communications device, user trait data; map the user trait data to a user trait registry (see Krum, [0037], [0049], [0051] for users past behavior, etc.), wherein the classification algorithm for classifying the user profile and the at least one mobile communication device to the category of user profiles further considers the mapping of the user trait data to the user trait registry (see Krum, [0049] - [0051], [0053] [0057], [0087], [0091] for the system classifies the likely destination based upon the history and current assumed locations, see [0053], [0057], [0057], [0087] using the history); and cause transmission of a second alert-generating indication to a second mobile communication device associated with the assumed location (see Krum, [0034], [0082], [0083], and Claim 8, discussing alerting the user with warnings, safety issues, advertisements, etc.). 
Regarding claims 30 and 40, Krumm in view of Brady disclose receive a check-in indication from the at least one mobile communication device verifying presence of the at least one mobile communication device at the assumed location (see Brady, col. 6 lines 50 – 67, col. 7 lines 9 – 36 and 55 – 67, col. 8 lines 1 – 6, such as if Bill passes within five miles of Alice's Attic, the system will match up Bill's preference for antique glass with Alice's Attic's products and notify Bill, and the "Great Circle" equation for determining the distance between the place and the user, based on the distance between two points on a sphere, if the merchant matches the preference of the user, and the merchant is within the distance range, thus obviously receive a signal for calculate distance, see col. 8 lines 61 – 67, and see col. 9 lines 1 – 12).
9.	Claim 25 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krumm et al. (hereinafter "Krumm") (Pub # US 2007/0073477 A1) in view of Brady Jr. (hereafter "Brady") (Patent No. US 7,071,842) as applied to claims 21, 31, and further in view of Herz et al. (hereinafter “Herz”) (Pub # US 2001/0014868 A1).
Regarding claims 25 and 35, Krumm in view of Brady disclose provide a graphical user interface (GUI) configured to be displayed upon the at least one mobile communication device, wherein the alert-generating indication is configured to cause rendering by the GUI of an alerts interface, and wherein the alerts interface comprises an offer received indication (i.e., ½ price) (see Krumm, [0034], [0082], [0083], and Claim 8, discussing alerting the user with warnings, safety issues, advertisements etc., and see Brady, Fig. 7, col. 8 lines 22 – 57), and wherein the offer received indication comprises at least one offer issued by a particular venue (i.e., Café Mexicana offer ½ priced Margaritas) associated with the assumed location (see Brady, Fig. 7, col. 8 lines 22 – 57 for Cafe Mexicana, is shown as being 4.6 miles away with meals that range from $8 to $12, in addition to indicating that it has an outdoor patio, indicates that the merchant also offers chimichangas). 
Krumm and Brady do not expressly disclose receive an indication to redeem the at least one offer; and create a barcode or number code associated with the at least one offer, the barcode or number code configured to be rendered by the GUI.  
Herz teaches receive an indication to redeem the at least one offer; and create a barcode or number code associated with the at least one offer, the barcode or number code configured to be rendered by the GUI (see Herz, [0280] – [0289] for redeem a coupon, and a unique identifier for the coupon, an identifying code for the item being discounted, and the vendor uses this unique identifier to retrieve the remaining fields (such as expiration date) from a stored database accessible to the vendor, thus obviously rendered by the GUI). 
Therefore it would have been obvious to one of ordinary skill in the art at the time that the invention was made by employing the teaching as taught by Herz to receive an indication to redeem the at least one offer; and create a barcode or number code associated with the at least one offer, the barcode or number code configured to be rendered by the GUI such that against forgery, alteration, reuse, or transfer of such coupons, as suggested by Herz (see Herz, [0280]). The motivation would provide increase the efficiency offer services to customers and profitability to vendors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Pat. No. 7,856,360 is the root patent in a long continuing chain of this instant application.